

Exhibit 10.5
This Document Prepared By
and After Recording Return to:
Sheppard, Mullin, Richter & Hampton LLP
650 Town Center Dr., 10th Floor
Costa Mesa, CA 92626
Attn: Matthew Holbrook
Address of Property:
500 West Madison Street
Chicago, IL 60661
PIN Nos.:
17-09-342-002-0000
17-09-342-004-0000
17-09-342-005-0000
SUBORDINATION, NONDISTURBANCE, AND ATTORNMENT AGREEMENT
This SUBORDINATION, NONDISTURBANCE, AND ATTORNMENT AGREEMENT (this “Agreement”)
is entered into as of November 2, 2020 (the “Effective Date”), between U.S. BANK
NATIONAL ASSOCIATION, a national banking association, whose address is 4100
Newport Place, Suite 900, Newport Beach, California 92660, Attention: Commercial
Real Estate Banking, in its capacity as administrative agent (“Administrative
Agent”) for the lenders (each, a “Lender” and, collectively, the “Lender”), and
ACCENTURE LLP, an Illinois limited liability partnership (as
successor-in-interest to Acquity Group, L.L.C., a Delaware limited liability
company), whose address is 161 North Clark Street, Chicago, Illinois 60601,
Attention: Real Estate Director (“Tenant”), with reference to the following
facts:
A.KBSIII 500 WEST MADISON, LLC, a Delaware limited liability company (as
successor-in-interest to UST-GEPT Joint Venture, L.P., an Illinois limited
partnership), whose address is c/o KBS Capital Advisors LLC, 800 Newport Center
Drive, Suite 700, Newport Beach, California 92660, Attention: Brett Merz and
Todd Smith (“Landlord”), owns the real property located at 500 West Madison
Street, Chicago, Illinois 60661 (such real property, including all buildings,
improvements, structures and fixtures located thereon, “Landlord’s Premises”),
as more particularly described in Schedule A.
B.Lenders have made a loan to Landlord in the maximum principal amount of
$375,000,000.00 (the “Loan”), all as provided in and subject to the terms and
conditions set forth in the Loan Documents (defined below).
C.To secure the Loan, Landlord has encumbered Landlord’s Premises by entering
into that certain Mortgage, Assignment of Leases and Rents, Security Agreement
and Fixture Filing dated November 2, 2020, to and in favor of Administrative
Agent and
1



--------------------------------------------------------------------------------



Lenders (as amended, increased, renewed, extended, spread, consolidated,
severed, restated, or otherwise changed from time to time, the “Mortgage”) to be
recorded in the Official Records of the County of Cook, State of Illinois.
D.Pursuant to an Office Lease dated as of July 14, 2011, as amended on June 30,
2014, August 19, 2015, July 10, 2019, March 13, 2020 and July 20, 2020 (as
amended and as may be amended in accordance with this Agreement, the “Lease”),
Landlord demised to Tenant a portion of Landlord’s Premises (“Tenant’s
Premises”). Tenant’s Premises are currently located on the 20th, 21st, 22nd,
23rd, 24th, 25th, and 26th Floors of the building located at 500 West Madison
Street, Chicago, Illinois 60661.
E.Tenant and Administrative Agent, on behalf of Lenders, desire to agree upon
the relative priorities of their interests in Landlord’s Premises and their
rights and obligations if certain events occur.
NOW, THEREFORE, for good and sufficient consideration and intending to be
legally bound hereby, Tenant and Administrative Agent agree:
1.Definitions. The following terms shall have the following meanings for
purposes of this Agreement.
1.1“Civil Asset Forfeiture Reform Act” means the Civil Asset Forfeiture Reform
Act of 2000 (18 U.S.C. Sections 983 et seq.), as amended from time to time, and
any successor statute.
1.2“Construction-Related Obligation(s)” means any obligation of Landlord under
the Lease to make, pay for, or reimburse Tenant for any alterations, demolition,
or other improvements or work at Landlord’s Premises, including Tenant’s
Premises. Construction­ Related Obligations shall not include: (a)
reconstruction or repair following fire, casualty or condemnation; or (b)
day-to-day maintenance and repairs.
1.3“Controlled Substances Act” means the Controlled Substances Act (21 U.S.C.
Sections 801 et seq.), as amended from time to time, and any successor statute.
1.4“Foreclosure Event” means: (a) foreclosure under the Mortgage, whether by
judicial action or pursuant to nonjudicial proceedings; (b) any other exercise
by Administrative Agent of rights and remedies (whether under the Mortgage or
under applicable law, including bankruptcy law) as holder of the Loan and/or as
beneficiary under the Mortgage, as a result of which any Successor Landlord
becomes owner of Landlord’s Premises; or (c) delivery by Landlord to
Administrative Agent (or its designee or nominee) of a deed or other conveyance
of Landlord’s interest in Landlord’s Premises in lieu of any of the foregoing.
1.5“Former Landlord” means Landlord and any other party that was landlord under
the Lease at any time before the occurrence of any attornment under this
Agreement.
1.6“Loan Documents” mean the Mortgage and any other document now or hereafter
evidencing, governing, securing or otherwise executed in connection with the
Loan, including any promissory note and/or loan agreement, pertaining to the
repayment or use of the Loan proceeds or to any of the real or personal
property, or interests therein, securing the Loan, as such documents
2



--------------------------------------------------------------------------------



or any of them may have been or may be from time to time hereafter renewed,
extended, supplemented, increased or modified. This Agreement is a Loan
Document.
1.7“Offset Right” means any right or alleged right of Tenant to any offset,
defense (other than one arising from actual payment and performance, which
payment and performance would bind a Successor Landlord pursuant to this
Agreement), claim, counterclaim, reduction, deduction, or abatement against
Tenant’s payment of Rent or performance of Tenant’s other obligations under the
Lease, arising (whether under the Lease or other applicable law) from Landlord’s
breach or default under the Lease.
1.8“Rent” means any fixed rent, base rent or additional rent under the Lease.
1.9“Successor Landlord” means any party that becomes owner of Landlord’s
Premises as the result of a Foreclosure Event.
1.10“Termination Right” means any right of Tenant to cancel or terminate the
Lease or to claim a partial or total eviction arising (whether under the Lease
or under applicable law) from Landlord’s breach or default under the Lease.
2.Subordination. The Lease, including all rights of first refusal, purchase
options and other rights of purchase, shall be, and shall at all times remain,
subject and subordinate to the Mortgage, the lien and security interest imposed
by the Mortgage and the right to enforce such lien or security interest, and all
advances made under or secured by the Loan Documents. Tenant hereby
intentionally and unconditionally subordinates the Lease and all of Tenant’s
right, title and interest thereunder and in and to Landlord’s Premises
(including Tenant’s right, title and interest in connection with any insurance
proceeds or eminent domain awards or compensation relating to Landlord’s
Premises and Tenant’s right to receive and retain any rentals or payments made
under any sublease or concession agreement of or relating to any portion of
Tenant’s Premises), to the lien of the Mortgage and all of Administrative Agent
and Lender’s rights and remedies thereunder, and agrees that the Mortgage shall
unconditionally be and shall at all times remain a lien on Landlord’s Premises
prior and superior to the Lease.
3.Nondisturbance; Recognition; and Attornment.
3.1No Exercise of Mortgage Remedies Against Tenant. So long as the Lease has not
been terminated on account of Tenant’s default that has continued beyond
applicable notice and cure periods set forth in the Lease (an “Event of
Default”), Administrative Agent shall not name or join Tenant as a defendant in
any judicial action or proceeding that is commenced pursuant to the exercise of
Administrative Agent’s rights and remedies arising upon a default by Landlord
under the Mortgage unless (a) applicable law requires Tenant to be made a party
thereto as a condition to proceeding against Landlord or in order to prosecute
or otherwise fully enforce such rights and remedies; or (b) such joinder of
Tenant is required for the recovery by Administrative Agent of any Rent at any
time owing by Tenant under the Lease, whether pursuant to the assignment of
rents set forth in the Mortgage or otherwise; or (c) such joinder is required in
order to enforce any right of Administrative Agent to enter Landlord’s Premises
for the purpose of making any inspection or assessment, or in order to protect
the value of Administrative Agent’s security provided by the Mortgage. In any
instance in which Administrative Agent is permitted to
3



--------------------------------------------------------------------------------



join Tenant as a defendant as provided above, Administrative Agent agrees not to
terminate the Lease or otherwise adversely affect Tenant’s rights under the
Lease or this Agreement in or pursuant to such action or proceeding, unless an
Event of Default by Tenant has occurred and is continuing. The foregoing
provisions of this Section shall not be construed in any manner that would
prevent Administrative Agent from (i) carrying out any nonjudicial foreclosure
proceeding under the Mortgage, or (ii) obtaining the appointment of a receiver
for the Landlord’s Premises as and when permitted under applicable law.
3.2Nondisturbance and Attornment. If the Lease has not been terminated on
account of an Event of Default by Tenant, then, when Successor Landlord takes
title to Landlord’s Premises: (a) Successor Landlord shall not terminate or
disturb Tenant’s possession of Tenant’s Premises under the Lease, except in
accordance with the terms of the Lease and this Agreement; (b) Successor
Landlord shall be bound to Tenant under all the terms and conditions of the
Lease (except as provided in this Agreement); (c) Tenant shall recognize and
attorn to Successor Landlord as Tenant’s direct landlord under the Lease as
affected by this Agreement; and (d) the Lease shall continue in full force and
effect as a direct lease, in accordance with its terms (except as provided in
this Agreement), between Successor Landlord and Tenant.
3.3Use of Proceeds. Neither Administrative Agent nor Lender, in making any
advances of the Loan pursuant to any of the Loan Documents, shall be under any
obligation or duty to, nor has Administrative Agent or Lender represented to
Tenant that it will, see to the application of such proceeds by the person or
persons to whom Administrative Agent or Lender disburses such advances, and any
application or use of such proceeds for purposes other than those provided for
in any Loan Document shall not defeat Tenant’s agreement to subordinate the
Lease in whole or in part as set forth in this Agreement.
3.4Further Documentation. The provisions of this Article shall be effective and
self- operative without any need for Successor Landlord or Tenant to execute any
further documents. Tenant and Successor Landlord shall, however, confirm the
provisions of this Article in writing upon request by either of them.
3.5Default Under Mortgage. In the event that Administrative Agent notifies
Tenant of a default under the Mortgage and demands that Tenant pay its rent and
all other sums due under the Lease directly to Lender, Tenant shall honor such
demand and pay the full amount of its rent and all other sums due under the
Lease in accordance with the terms of the Lease directly to Administrative Agent
pursuant to such notice, beginning with the payment next due after such notice
of default, without inquiry as to whether a default actually exists under the
Mortgage and notwithstanding any contrary instructions of or demands from
Landlord. The consent and approval of Landlord to this Agreement shall
constitute an express authorization for Tenant to make such payments to
Administrative Agent and a release and discharge of all liability of Tenant to
Landlord for any such payments made to Administrative Agent in compliance with
Administrative Agent’s written demand.
4.Protection of Successor Landlord. Notwithstanding anything to the contrary in
the Lease or the Mortgage, Successor Landlord shall not be liable for or bound
by any of the following matters:


4



--------------------------------------------------------------------------------



4.1Claims Against Former Landlord. Any Offset Right that Tenant may have against
any Former Landlord relating to any event or occurrence before the date of
attornment, including any claim for damages of any kind whatsoever as the result
of any breach by Former Landlord that occurred before the date of attornment
other than Offset Rights of Tenant pursuant to Section 9(e) of the Third
Amendment to Office Lease dated as of July 10, 2019 (the “Third Amendment”),
arising out of a failure of Former Landlord to fund an Allowance Request (as
defined in the Third Amendment), provided that Tenant, concurrently with giving
Former Landlord any notices required pursuant to Section 9(e) of the Third
Amendment, provides a copy of such notices to Administrative Agent or Successor
Landlord, as applicable. (The foregoing shall not limit (a) Tenant’s right to
exercise against Successor Landlord any Offset Right otherwise available to
Tenant because of events occurring after the date of attornment, (b) Successor
Landlord’s obligation to correct any conditions that existed as of the date of
attornment and violate Successor Landlord’s obligations as landlord under the
Lease or (c) Tenant’s rights to exercise against Successor Landlord any Offset
Rights of Tenant under Section 9(e) of the Third Amendment, provided Tenant,
concurrently with the giving of any notice to Landlord pursuant to Section 9(e)
of the Third Amendment, provides Administrative Agent or Successor Landlord, as
applicable, with a copy of such notice.)
4.2Acts or Omissions of Former Landlord. Any act, omission, default,
misrepresentation, or breach of warranty, of any previous landlord (including
Former Landlord) or obligations accruing prior to Successor Landlord’s actual
ownership of the Property, except as otherwise specifically provided in Section
4.1 above and except to the extent that such obligations constitute ongoing or
continuing defaults of the Landlord in the performance of its obligations under
the Lease to maintain the Landlord’s Premises and/or the Tenant’s Premises in
the manner required by the Lease in which case Successor Landlord shall be
responsible to perform such maintenance obligations (and shall be subject to any
abatement right subsequently available to Tenant in the event Successor Landlord
fails to perform such maintenance obligations as set forth in the Lease) after
Successor Landlord succeeds to the interest of Landlord under the Lease;
provided that Administrative Agent or Successor Landlord, as applicable,
received notice of such default and the opportunity to cure in accordance with
the terms hereof.
4.3Prepayments. Any payment of Rent that Tenant may have made to Former Landlord
more than thirty (30) days before the date such Rent was first due and payable
under the Lease with respect to any period after the date of attornment other
than, and only to the extent that, the Lease expressly required such a
prepayment.
4.4Payment; Security Deposit. Any obligation (a) to pay Tenant any sum(s) that
any Former Landlord owed to Tenant, or (b) with respect to any security
deposited with Former Landlord, unless such security was actually delivered to
Administrative Agent. This Section is not intended to apply to Landlord’s
obligation to make any payment that constitutes a Construction-Related
Obligation.
4.5Modification; Amendment; or Waiver. Any modification or amendment of the
Lease, or any waiver of any terms of the Lease, made without Administrative
Agent’s written consent (which Administrative Agent will not unreasonably
withhold, condition or delay), except for (a) amendments effected by Tenant’s
unilateral election to renew, expand, reduce, exercise a right of first offer or
right of first refusal to lease additional space, or terminate as specifically
set
5



--------------------------------------------------------------------------------



forth in the Lease in effect as of the date hereof or future amendments to the
Lease approved by Administrative Agent in writing or (b) any commencement date
certificate or agreement setting forth the Lease dates.
4.6Surrender; Etc. Any consensual or negotiated surrender, cancellation, or
termination of the Lease, in whole or in part, agreed upon between Landlord and
Tenant, unless effected unilaterally by Tenant pursuant to the express terms of
the Lease.
4.7Construction-Related Obligations. Any Construction-Related Obligation of
Landlord under the Lease.
5.Exculpation of Successor Landlord. Notwithstanding anything to the contrary in
this Agreement or the Lease, upon any attornment pursuant to this Agreement the
Lease shall be deemed to have been automatically amended to provide that
Successor Landlord’s obligations and liability under the Lease shall never
extend beyond Successor Landlord’s (or its successors’ or assigns’) interest, if
any, in Landlord’s Premises from time to time, including insurance and
condemnation proceeds, Successor Landlord’s interest in the Lease, and the
proceeds from any sale or other disposition of Landlord’s Premises by Successor
Landlord (collectively, “Successor Landlord’s Interest”). Tenant shall look
exclusively to Successor Landlord’s Interest (or that of its successors and
assigns) for payment or discharge of any obligations of Successor Landlord under
the Lease as affected by this Agreement. If Tenant obtains any money judgment
against Successor Landlord with respect to the Lease or the relationship between
Successor Landlord and Tenant, then Tenant shall look solely to Successor
Landlord’s Interest (or that of its successors and assigns) to collect such
judgment. Tenant shall not collect or attempt to collect any such judgment out
of any other assets of Successor Landlord. In addition to any limitation of
liability set forth in this Agreement, Administrative Agent, any Lender and/or
each of their respective successors and assigns shall under no circumstances be
liable for any incidental, consequential, punitive, or exemplary damages.
6.Administrative Agent’s Right to Cure.
6.1Notice to Administrative Agent. Notwithstanding anything to the contrary in
the Lease or this Agreement, before exercising any Termination Right, Tenant
shall provide Administrative Agent with notice of the breach or default by
Landlord giving rise to same (the “Default Notice”) and, thereafter, the
opportunity to cure such breach or default as provided for below.
6.2Administrative Agent’s Cure Period. After Administrative Agent receives a
Default Notice, Administrative Agent shall have a period of thirty (30) days
beyond the time available to Landlord under the Lease in which to cure the
breach or default by Landlord. Administrative Agent shall have no obligation to
cure (and shall have no liability or obligation for not curing) any breach or
default by Landlord, except to the extent that Administrative Agent agrees or
undertakes otherwise in writing.
6.3Extended Cure Period. In addition, as to any breach or default by Landlord
the cure of which requires possession and control of Landlord’s Premises,
provided only that Administrative Agent undertakes to Tenant by written notice
to Tenant within thirty (30) days after
6



--------------------------------------------------------------------------------



receipt of the Default Notice to exercise reasonable efforts to cure or cause to
be cured by a receiver such breach or default within the period permitted by
this Section, Administrative Agent’s cure period shall continue for such
additional time (the “Extended Cure Period”) as Administrative Agent may
reasonably require to either (a) obtain possession and control of Landlord’s
Premises and thereafter cure the breach or default with reasonable diligence and
continuity, or (b) obtain the appointment of a receiver and give such receiver a
reasonable period of time in which to cure the default; provided, in no event
shall the Extended Cure Period continue for more than one hundred eighty (180)
days after delivery of the Default Notice.
7.Confirmation of Facts. Tenant represents to Administrative Agent and to the
Lenders and to any Successor Landlord, in each case as of the Effective Date:
7.1Due Authorization. Tenant has full authority to enter into this Agreement,
which has been duly authorized by all necessary actions.
7.2No Violations of Laws. Tenant has not violated, and shall not violate, any
laws affecting Tenant’s Premises, including the Controlled Substances Act, or
which could otherwise result in the commencement of a judicial or nonjudicial
forfeiture or seizure proceeding by a governmental authority (including the
commencement of any proceedings under the Civil Asset Forfeiture Reform Act) on
the grounds that Tenant’s Premises or any part thereof has been used to commit
or facilitate the commission of a criminal offense by any person, including
Tenant, pursuant to any law, including the Controlled Substances Act, regardless
of whether or not Tenant’s Premises is or shall become subject to forfeiture or
seizure in connection therewith.
8.Miscellaneous.
8.1Notices. All notices or other communications required or permitted under this
Agreement shall be in writing and given by certified mail (return receipt
requested) or by nationally recognized overnight courier service that regularly
maintains records of items delivered. Each party’s address is as set forth in
the opening paragraph of this Agreement, subject to change by notice under this
Section. Notices shall be effective the next business day after being sent by
overnight courier service, and five (5) business days after being sent by
certified mail (return receipt requested). Copies of all notices sent to Tenant
shall also be delivered to Meltzer, Purtill & Stelle LLC, 300 South Wacker
Drive, Suite 2300, Chicago, Illinois 60606, Attention: Scott Hargadon.
8.2Successors and Assigns. This Agreement shall bind and benefit the parties,
their successors and assigns, any Successor Landlord, and its successors and
assigns. If Administrative Agent or any Lender assigns the Mortgage, then upon
delivery to Tenant of written notice thereof accompanied by the assignee’s
written assumption of all obligations under this Agreement, all liability of the
assignor shall terminate.
8.3Entire Agreement. This Agreement constitutes the entire agreement between
Administrative Agent and Tenant regarding the subordination of the Lease to the
Mortgage and the rights and obligations of Tenant and Administrative Agent as to
the subject matter of this Agreement.


7



--------------------------------------------------------------------------------



8.4Interaction with Lease and with Mortgage; Severability. If this Agreement
conflicts with the Lease, then this Agreement shall govern as between the
parties and any Successor Landlord, including upon any attornment pursuant to
this Agreement. This Agreement supersedes, and constitutes full compliance with,
any provisions in the Lease that provide for subordination of the Lease to, or
for delivery of nondisturbance agreements by the beneficiary of, the Mortgage.
Administrative Agent confirms that Administrative Agent has consented to
Landlord’s entering into the Lease. If any provision of this Agreement is
determined to be invalid, illegal or unenforceable, such provision shall be
considered severed from the rest of this Agreement and the remaining provisions
shall continue in full force and effect as if such provision had not been
included.
8.5Administrative Agent and Lender’s Rights and Obligations. Except as expressly
provided for in this Agreement, neither Administrative Agent nor any Lender
shall have any obligations to Tenant with respect to the Lease. If an attornment
occurs pursuant to this Agreement, then all rights and obligations of
Administrative Agent and each Lender under this Agreement shall terminate,
without thereby affecting in any way the rights and obligations of Successor
Landlord provided for in this Agreement.
8.6Interpretation; Governing Law. The interpretation, validity and enforcement
of this Agreement shall be governed by and construed under the internal laws of
the State of Illinois, excluding its principles of conflict of laws.
8.7Amendments. This Agreement may be amended, discharged or terminated, or any
of its provisions waived, only by a written instrument executed by the party to
be charged.
8.8Execution. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.
8.9Administrative Agent’s and Tenant’s Representation. Administrative Agent and
Tenant represent to the other party that each has the full authority to enter
into this Agreement, and each party’s respective entry into this Agreement has
been duly authorized by all necessary actions.
8.10Reliance by Administrative Agent and Lenders. Tenant acknowledges the right
of Administrative Agent and each Lender (as well as any Successor Landlord) to
rely upon the certifications and agreements in this Agreement in making the Loan
to Landlord.
8.11Administrative Agent. Administrative Agent is acting hereunder as
Administrative Agent pursuant to the Loan Agreement, on behalf of itself and the
other lenders and financial institutions which, from time to time, own and hold
a portion of the obligations secured by the Mortgage. From time to time after
the date hereof, additional lenders and financial institutions may become
“Lenders” pursuant to the Loan Agreement and shall be entitled to the rights and
benefits under this Agreement and the other Loan Documents.
[Signatures appear on following page.]


8




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed by Administrative
Agent and Tenant as of the Effective Date.
ADMINISTRATIVE AGENT:
U.S. BANK NATIONAL ASSOCIATION,
a national banking association
By:                    
Name:                    
Title:                    



A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

State of)County of)



On ____________________, before me, ____________________________, a Notary
Public, personally appeared _______________________________, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

Signature_________________________________







S-1






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed by Administrative
Agent and Tenant as of the Effective Date.
TENANT:
ACCENTURE LLP,
an Illinois limited liability partnership
By:    Accenture, Inc.,
a Delaware corporation,
its Managing Partner
By:    /s/ Ronald J. Roberts
Name:    Ronald J. Roberts
Title:    Authorized Signatory


STATE OF ILLINOIS    )
                ) SS.
COUNTY OF COOK        )
I, the undersigned , a Notary Public in and for said County, in the State
aforesaid, do hereby certify that Ronald J. Roberts the Authorized Signatory of
Accenture Inc., the Managing Partner of ACCENTURE LLP, an Illinois limited
liability partnership (“Company”), personally known to me to be the same persons
whose name is subscribed to the foregoing instrument as such Authorized
Signatory appeared before me this day in person and acknowledged that he signed
and delivered the said instrument as his own free and voluntary act, as the free
and voluntary act of Company, for the uses and purposes therein set forth.
GIVEN under my hand and notarial seal, this 16th day of October, 2020.
/s/ Laura C. Doyle
Notary Public
(SEAL)
My Commission Expires: 5/16/2022

SMRH:4843-3691-3353.5S-2





--------------------------------------------------------------------------------



LANDLORD’S CONSENT
Landlord consents and agrees to the foregoing Agreement, which was entered into
at Landlord’s request. The foregoing Agreement shall not alter, waive or
diminish any of Landlord’s obligations under the Mortgage or the Lease. The
above Agreement discharges any obligations of Lender under the Mortgage and
related loan documents to enter into a nondisturbance agreement with Tenant.
Tenant is hereby authorized to pay its rent and all other sums due under the
Lease directly to Lender upon receipt of a notice as set forth in Section 3.5
above from Lender and Tenant is not obligated to inquire as to whether a default
actually exists under the Mortgage. Landlord is not a party to the above
Agreement.
Dated:                 
LANDLORD:
KBSIII 500 WEST MADISON, LLC,
a Delaware limited liability company

By:KBSIII REIT ACQUISITION XI, LLC,
a Delaware limited liability company,
its sole memberBy:KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole memberBy:KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole memberBy:KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,
its general partnerBy:_____________________Charles J. Schreiber, Jr.,
Chief Executive Officer






--------------------------------------------------------------------------------



LANDLORD ACKNOWLEDGMENT

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

State of)County of)



On ____________________, before me, ____________________________, a Notary
Public, personally appeared _______________________________, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

Signature________________________________













--------------------------------------------------------------------------------



SCHEDULE A
Description of Landlord’s Premises
REAL PROPERTY IN THE CITY OF CHICAGO, COUNTY OF COOK, STATE OF ILLINOIS, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:
NOTE: THE PHRASE "VACATED 18 FOOT ALLEY" AS USED IN THESE LEGAL DESCRIPTIONS IS
IN REFERENCE TO THE 18 FOOT WIDE NORTH-SOUTH ALLEY LYING IN BLOCK 50 WHICH WAS
VACATED BY ORDINANCE RECORDED JANUARY 5, 1907 AS DOCUMENT NO. 3974491.
PARCEL 1:
THE SOUTH 275.06 FEET (MEASURED PERPENDICULARLY) OF THE FOLLOWING DESCRIBED
PROPERTY, ALL TAKEN AS A TRACT:
BLOCK 50 AND THE VACATED 18 FOOT ALLEY IN SAID BLOCK 50 (EXCEPT THAT PART OF
BLOCK 50 AND THE VACATED ALLEY THEREIN, LYING IN MADISON STREET AS WIDENED) IN
THE ORIGINAL TOWN OF CHICAGO IN THE SOUTHWEST 1/4 OF SECTION 9, TOWNSHIP 39
NORTH, RANGE 14 EAST IF THE THIRD PRINCIPAL MERIDIAN IN COOK COUNTY, ILLINOIS.
PARCEL 2A:
THAT PART OF THE FOLLOWING DESCRIBED PROPERTY, ALL TAKEN AS A TRACT, LYING BELOW
A HORIZONTAL PLANE HAVING AN ELEVATION OF +23.00 FEET CHICAGO CITY DATUM AND
LYING NORTH OF THE SOUTH 275.06 FEET (MEASURED PERPENDICULARLY) OF SAID TRACT:
BLOCK 50 AND THE VACATED 18 FOOT ALLEY IN SAID BLOCK 50 (EXCEPT THAT PART OF
BLOCK 50 AND THE VACATED ALLEY THEREIN, LYING IN MADISON STREET AS WIDENED) IN
THE ORIGINAL TOWN OF CHICAGO IN THE SOUTHWEST 1/4 OF SECTION 9, TOWNSHIP 39
NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN IN COOK COUNTY, ILLINOIS.
PARCEL 2B:
THAT PART OF THE FOLLOWING DESCRIBED PROPERTY, ALL TAKEN AS A TRACT, LYING ABOVE
A HORIZONTAL PLANE HAVING AN ELEVATION OF +23.00 FEET CHICAGO CITY DATUM, LYING
BELOW A HORIZONTAL PLANE HAVING AN ELEVATION OF +59.63 FEET CHICAGO CITY DATUM,
AND LYING NORTH OF THE SOUTH 275.06 FEET (MEASURED PERPENDICULARLY) OF SAID
TRACT:
BLOCK 50 AND THE VACATED 18 FOOT ALLEY IN SAID BLOCK 50 (EXCEPT THAT PART OF
BLOCK 50 AND THE VACATED ALLEY THEREIN, LYING IN MADISON STREET AS WIDENED) IN
THE ORIGINAL TOWN OF CHICAGO IN THE SOUTHWEST
A-1





--------------------------------------------------------------------------------



1/4 SECTION 9, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN
IN COOK COUNTY, ILLINOIS;
FOR THE CONSTRUCTION, MAINTENANCE, USE REPAIR, REPLACEMENT, RENOVATION,
RECONSTRUCTION AND IMPROVEMENT WITH CAISSONS, SUPPORT POSTS, ARCHES, COLUMNS OR
OTHER SUPPORT DEVICES; AND FOR THE INSTALLATION AND MAINTENANCE OF UTILITY
LINES.
PARCEL 2C:
THAT PART OF THE FOLLOWING DESCRIBED PROPERTY ALL TAKEN AS A TRACT, LYING ABOVE
A HORIZONTAL PLANE HAVING AN ELEVATION OF +59.63 FEET CHICAGO CITY DATUM AND
LYING NORTH OF THE SOUTH 275.06 FEET (MEASURED PERPENDICULARLY) OF SAID TRACT:
BLOCK 50 AND THE VACATED 18 FOOT ALLEY IN SAID BLOCK 50 (EXCEPT THAT PART OF
BLOCK 50 AND THE VACATED ALLEY THEREIN, LYING IN MADISON STREET AS WIDENED) IN
THE ORIGINAL TOWN OF CHICAGO IN THE SOUTHWEST 1/4 OF SECTION 9, TOWNSHIP 39
NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN IN COOK COUNTY, ILLINOIS.
PIN Nos.:
17-09-342-002-0000
17-09-342-004-0000
17-09-342-005-0000
FOR REFERENCE PURPOSES ONLY, THE ABOVE DESCRIBED PROPERTY IS COMMONLY KNOWN AS:
500 West Madison Street
Chicago, Illinois 60661
A-2



